UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4799


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESUS SANTIAGO, a/k/a Natalio Reyes, a/k/a Lorenzo Javier
Bautista,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-cr-00027-BR-1)


Submitted:   April 24, 2012                   Decided:   May 7, 2012


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jesus    Santiago      appeals       his   sentence         of   fifty-seven

months’ imprisonment after pleading guilty to illegal reentry,

in violation of 8 U.S.C. § 1326(a), (b)(1) (2006).                                 Santiago

argues that his sentence is procedurally unreasonable because

the district court failed to address his arguments for a lesser

sentence.       He further argues that his sentence is substantively

unreasonable because the district court’s decision to impose an

upward departure was unwarranted.                 The Government responds that

the district court sufficiently addressed Santiago’s arguments

and that the sentence is substantively reasonable.

            This     court    reviews       a    sentence     for       procedural      and

substantive        reasonableness          using       the     abuse-of-discretion

standard.       Gall v. United States, 552 U.S. 38, 51 (2007); United

States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                                The court

first     determines         whether       the     sentence        is        procedurally

reasonable, including whether the district court analyzed the

arguments presented by the parties and sufficiently explained

the     selected    sentence.           Lynn,    592   F.3d   at     575-76;         United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                              The court

then    reviews    for   substantive        reasonableness          and      will    affirm

unless    the    sentence     is   an    abuse    of   discretion.            A    sentence

outside of the Guidelines range is not presumed unreasonable.

See Gall, 552 U.S. at 51.                  “When reviewing a departure, we

                                            2
consider whether the sentencing court acted reasonably both with

respect     to   its     decision        to    impose      such   a     sentence      and    with

respect     to   the     extent     of    the    divergence        from    the     sentencing

range.”      United States v. McNeill, 598 F.3d 161, 166 (4th Cir.

2010), aff’d on other grounds, 131 S. Ct. 2218 (2011).

             At Santiago’s sentencing hearing, the Government moved

for   an    upward      departure.            Santiago     argued       that    his   criminal

history was adequately accounted for by the Guidelines and that

his conduct, characteristics, and prior record did not warrant

imposition       of     an    upward          departure.          The      district         court

determined       that     Santiago’s          criminal       history      category      of     IV

significantly under-represented the seriousness of his criminal

history and the likelihood that he would commit future crimes.

The court thus imposed an upward departure to a criminal history

category of V and a Guidelines range of forty-six to fifty-seven

months’ imprisonment.               The court sentenced Santiago to fifty-

seven months’ imprisonment.

             Initially,        we    conclude         that    Santiago’s        sentence       is

procedurally          reasonable.               The      district        court        addressed

Santiago’s       uncontested         history          of     removals      and        voluntary

departure,       Santiago’s         characteristics,              and     the     nature       of

Santiago’s criminal history.                    The district court’s explanation

of    the   selected         sentence         sufficiently        addressed        Santiago’s

arguments for a lesser sentence.                        Further, the district court

                                                3
did     not    err      in     concluding         that    an     upward         departure           was

appropriate,         and     it   properly       calculated         such       departure       under

U.S. Sentencing Guidelines Manual § 4A1.3 (2010).                                 The sentence

is thus procedurally reasonable.

              We        next      conclude        that        Santiago’s          sentence           is

substantively reasonable.                      The district court determined that

Santiago’s history of illegally entering the United States, as

well as the nature of his prior conduct and criminal history,

justified an upward departure of one criminal history category.

The extent of the sentencing departure — eleven months — is not

excessive       or      otherwise         in     error.         The       sentence      is      thus

substantively           reasonable.             Because       the     district         court        had

discretion         to    impose      an    upward       departure,         and    because           the

departure       is      substantively           reasonable,         the    imposition          of    a

fifty-seven month sentence in this case was not an abuse of

discretion.

              Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions           are   adequately          presented        in     the    materials

before    the      court       and   argument         would    not    aid      the     decisional

process.

                                                                                         AFFIRMED




                                                  4